Name: Commission Regulation (EC) No 1144/2003 of 27 June 2003 amending Regulations (EC) Nos 1279/98, 1128/1999 and 1247/1999 as regards certain tariff quotas for certain live bovine animals and beef and veal products originating in the Slovak Republic, Republic of Bulgaria and Republic of Poland
 Type: Regulation
 Subject Matter: means of agricultural production;  foodstuff;  agricultural activity;  international trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1144Commission Regulation (EC) No 1144/2003 of 27 June 2003 amending Regulations (EC) Nos 1279/98, 1128/1999 and 1247/1999 as regards certain tariff quotas for certain live bovine animals and beef and veal products originating in the Slovak Republic, Republic of Bulgaria and Republic of Poland Official Journal L 160 , 28/06/2003 P. 0044 - 0047Commission Regulation (EC) No 1144/2003of 27 June 2003amending Regulations (EC) Nos 1279/98, 1128/1999 and 1247/1999 as regards certain tariff quotas for certain live bovine animals and beef and veal products originating in the Slovak Republic, Republic of Bulgaria and Republic of PolandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 806/2003(2), and in particular Article 32(1) thereof,Whereas:(1) Council Decision 2003/299/EC of 14 April 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3) provides for new concessions as regards the importation of certain live animals and beef and veal products under the tariff quotas opened by that Agreement, applicable from 1 May 2003.(2) Council Decision 2003/286/EC of 8 April 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(4) provides for new concessions as regards the importation of certain live animals and beef and veal products under the tariff quotas opened by that Agreement, applicable from 1 June 2003.(3) Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 1408/2002 and Council Decisions 2003/18/EC and 2003/263/EC for Bulgaria, the Czech Republic, Slovakia, Hungary, Romania and Poland(5), as last amended by Regulation (EC) No 673/2003(6), Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(7), as last amended by Regulation (EC) No 673/2003 and Commission Regulation (EC) No 1247/1999 of 16 June 1999 laying down detailed rules for the application of a tariff quota for live bovine animals weighing from 80 to 300 kilograms and originating in certain third countries(8), as last amended by Regulation (EC) No 673/2003, should therefore be amended.(4) Council Decisions 2003/298/EC of 14 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(9) and Council Decision 2003/285/EC Council Decision of 18 March 2003 concerning the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take account of the outcome of negotiations between the parties on new mutual agricultural concessions(10) repealed respectively Council Regulation (EC) No 2433/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Czech Republic(11) and Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(12). The references made to those Regulations in Regulation (EC) No 1279/98 should, therefore, be replaced.(5) Regulation (EC) No 1279/1998 provided for quarterly applications for import licences in order to ensure that quantities laid down are imported in an orderly fashion; while still meeting that objective experience has shown a need to allow for half-yearly applications, with the period of validity of the import licences being extended accordingly. The Regulation should be amended accordingly with effect from 1 July 2003.(6) Decision 2003/299/EC and Decision 2003/286/EC provides for new concessions as of 1 May 2003 and 1 June 2003 respectively. Therefore, provisions should be made for the retrospective applicability of these concessions.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1279/98 is amended as follows:1. the title is replaced by the following:"Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC, 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary."2. the first paragraph of Article 1 is replaced by the following:"Import licences shall be presented for imports into the Community of the products listed in Annex I hereto under the quotas provided for in Council Decisions 2003/286/EC(13), 2003/298/EC(14), 2003/299/EC(15), 2003/18/EC(16), 2003/263/EC(17) and 2003/285/EC(18) for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary."3. Article 2 is replaced by the following:"Article 2The quantities referred to in Article 1 for each period set out in Annex I shall be broken down as follows:- 50 % from 1 July to 31 December,- 50 % from 1 January to 30 June.Where the quantities covered by import licence applications submitted in respect of the first tranche specified in the first subparagraph are lower than those available, the remaining quantities shall be added to those available for the second tranche."4. in Article 3(1)(c), the second subparagraph is replaced by the following:"Group of products within the meaning of point (c) shall mean:- either products falling within CN codes 0201 or 0202 originating in one of the countries listed in Annex I,- or products falling within CN codes 0206 10 95, 0206 29 91, 0210 20 10, 0210 20 90 originating in Slovak Republic and Hungary and 0210 99 51, 0210 99 59 or 0210 99 90 originating in Hungary,- or products falling within CN codes 0206 10 95, 0206 29 91, 0210 20 or 0210 99 51 originating in Romania,- or products falling within CN code 1602 50 10 originating in Poland,- or products falling within CN code 1602 50 originating in Slovak Republic and Romania."5. Article 5(2) is replaced by the following:"2. Import licences issued pursuant to this Regulation shall be valid for 180 days from their actual day of issue within the meaning of Article 23(2) of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(19), as last amended by Regulation (EC) No 325/2003. However, no licence shall be valid after 30 June following the date of issue."6. Annex I is modified as follows:- For the order number 09.4824, in the column "Description", last indent, footnote (1) should be added with the following text:"Coefficient for conversion to fresh meat = 2,14, providing meat content is &gt; 60 %."- For the order number 09.4624, in the column "Rate of duty applicable", "20 %" shall be replaced by "free";- For the order number 09.4651, in the column "Rate of duty applicable", "20 %" shall be replaced by "free".- The following quotas are to be introduced into Annex I:">TABLE>"Article 2Article 2(2) of Regulation (EC) No 1128/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1, the rate of customs duty shall be:- reduced by 80 % for animals originating in the Czech Republic, Slovakia, Estonia, Latvia and Lithuania,- reduced by 90 % for animals originating in Bulgaria, Hungary and Romania,- abolished for animals originating in Poland."Article 3Article 1(2) of Regulation (EC) No 1247/1999 is replaced by the following:"2. For the quantity referred to in paragraph 1, the rate of customs duty shall be:- reduced by 80 % for animals originating in the Czech Republic, Slovakia, Estonia, Latvia and Lithuania,- reduced by 90 % for animals originating in Bulgaria, Hungary and Romania,- abolished for animals originating in Poland."Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.Articles 1(3) and 1(5) shall apply from 1 July 2003.Article 1(4) shall apply from 1 May 2003.Article 1(6) shall apply:- from 1 April 2003 for the order number 09.4824,- from 1 May 2003 for the orders number 09.4624, 09.4644 and 09.4648,- from 1 June 2003 for the order number 09.4651.Articles 2 and 3 shall apply from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 107, 30.4.2003, p. 36.(4) OJ L 102, 24.4.2003, p. 60.(5) OJ L 176, 20.6.1998, p. 12.(6) OJ L 97, 15.4.2003, p. 18.(7) OJ L 135, 29.5.1999, p. 50.(8) OJ L 150, 17.6.1999, p. 18.(9) OJ L 107, 30.4.2003, p. 12.(10) OJ L 102, 24.4.2003, p. 32.(11) OJ L 280, 4.11.2000, p. 1.(12) OJ L 205, 2.8.2002, p. 9.(13) OJ L 102, 24.4.2003, p. 60.(14) OJ L 107, 30.4.2003, p. 12.(15) OJ L 107, 30.4.2003, p. 36.(16) OJ L 8, 14.1.2003, p. 18.(17) OJ L 97, 15.4.2003, p. 53.(18) OJ L 102, 24.4.2003, p. 32.(19) OJ L 152, 24.6.2000, p. 1.